Voto separado del
Juez Asociado Señor Santana Becerra,
en concurrencia
San Juan, Puerto Rico, 14 de diciembre de 1967
Convengo en la decisión del caso aunque por las razones que expongo a continuación.
Del récord surge que después de instruir la Sala senten-ciadora sobre el delito de hurto y sobre coartada, expresó *604que las reglas permiten que las instrucciones generales se entreguen por escrito al jurado. El fiscal y la defensa mani-festaron que no había objeción.(1)
Con motivo de lo dicho el jurado se fue a deliberar sin instrucciones pertinentes en cuanto a los veredictos que po-drían rendir. No obstante, en la forma impresa que se les entregó para que ellos rindieran el veredicto, la Secretaria del Tribunal escribió “hurto mayor” después del espacio en blanco donde el jurado debe expresar “culpable” o “no culpable”. El jurado, en el espacio correspondiente, escribió “culpable de hurto menor”. Como resultado, de la faz del documento de veredicto la apelante aparecía siendo convicta, tanto de hurto menor como de hurto mayor. Éste era un veredicto irregular que no podía ser aceptado por las razones a las cuales me he referido.
Después de haber sido instruido el jurado sobre los posi-bles veredictos a rendir, se repitió el mismo hecho. La Se-cretaria escribió “hurto mayor”. La Regla 148 de Procedi-miento Criminal dispone que si al rendir un veredicto de culpabilidad el tribunal considerare que el jurado se ha equi-vocado en la aplicación de la ley, el juez que lo preside podrá explicar al jurado y ordenarle que vuelva a considerar el veredicto. Si después de esto se rindiere el mismo veredicto, éste será aceptado por el tribunal.
En este caso hubo una expresión original del jurado de-clarando a la apelante culpable de hurto menor. Después de las instrucciones el jurado pudo haber mantenido ese vere-dicto según la Regla 148, y el mismo entonces debía ser acep-*605tado. Hay infinidad de casos de delitos menores comprendidos dentro de un delito mayor, y en vista de lo dispuesto en la Regla 148, que hasta cierto punto es un privilegio del jurado, creo que la mejor práctica demanda que sea el jurado quien escriba, al rendir su veredicto, todo lo concerniente al delito por el cual declara culpable al acusado. No debería permi-tirse que la Secretaria ni nadie, que no sea el jurado, escriba en el blanco de veredicto determinado delito, porque ello equi-vale a obligar al jurado a solamente declararlo culpable o inocente del allí escrito.
He examinado el récord en este caso y la prueba es de tal naturaleza que, si creída por el jurado, no había posibilidad alguna de un veredicto que no fuera el de hurto mayor por haber sustraído la apelante el dinero de la persona del per-judicado.
Por las razones que expongo en este voto, concurro en la decisión.

La Regla 137 de las de Procedimiento Criminal de 1963, dispone: “Todas las instrucciones serán verbales a menos que las partes consintieren otra cosa.” Me parece que se salvaguardarían mejor los intereses de un acusado si la defensa, antes de convenir en que pasen dichas instrucciones por escrito al jurado, las leyera a la luz de las circunstancias particu-lares de su caso, de modo que pudiera solicitar, o instrucciones adicionales o clarificación de las mismas. Tales instrucciones por escrito en todo caso deberían formar parte del récord.